ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the Arizona Supreme Court publicly reprimanding respondent Terence James Hislop. See In re Hislop, No. PDJ-2016-9032, 2016 WL 7048427, at *1 (Ariz. Apr. 4, 2016) (O’Neil, J., Presiding Disciplinary Judge). The reprimand was based on respondent’s failure to maintain trust-account books and records; failure to safeguard client funds; and in three matters, the use of nonconforming fee agreements. Respondent’s misconduct violated Rule 42, ERs 1.5(c), 1.5(d)(3), 1.15(a), 1.15(d), and Rule 43(b)(1)(A), (b)(1)(C), (b)(2)(A)-(D), and (d)(3), Ariz. R. Sup. Ct.
Respondent waives his rights under Rule 12(d), and unconditionally admits the allegations in the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and 1 year of probation, retroactive to April 4, 2016, the date on which respondent’s probation in Arizona began. By making the probation retroactive, respondent will not be subject to probation in Minnesota as of the date of this order.
The court has independently reviewed the file and agrees to impose reciprocal discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
*2841. Respondent Terence James Hislop is publicly reprimanded and is placed on probation for 1 year, retroactive to April 4, 2016.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
David R. Stras Associate Justice